DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, will be being examined under the first inventor to file provisions of the AIA .


Restriction/Requirement of Unity of Invention 
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1, 3-6 and 9-14, drawn to a dental care and cleaning composition comprising 10 to 40 wt% glycerol, 10 to 23.5 wt% of precipitated silicate, 0.05 to 0.5 wt% viscosity amplifier, 0.2 to 4.0 wt% surfactant, and at least 10 wt% water.

Group II, claims 15-19, drawn to a system comprising a dispenser having means for storing, conveying and dispensing the dental care and dental cleaning composition of Group I, wherein the means for dispensing the composition comprises an outlet valve having an outlet opening, and wherein the composition and the means for dispensing cooperate such that upon actuation of the outlet valve the dental cleaning composition exits the outlet opening in a stranded form.

Group III, claims 20-21, drawn to a method of cleaning a plurality of teeth comprising:
providing a dental care and dental cleaning composition comprising 10 to 40wt% glycerol, 10 to 23.5wt% a mixture of precipitated silicates, 0.05 to 0.5wt% viscosity amplifier, 0.2 to 4.0wt% surfactant, and 10wt% water, 
coating/applying the composition to a mouth insert of a vibratory tooth brushing device for the simultaneously cleaning of a plurality teeth of a user,
inserting the mouth insert with the composition into a mouth of the user, and cleaning the plurality of the user's teeth with the mouth insert and the composition by activating the vibratory tooth brushing device.

Claims 2 and 23 do not fall into one of the U.S. recognized statutory categories of invention. As such, claims 2 and 23 are not placed into any of the above statutory classes of subject matter. Applicants may consider amending claims 2 and 23 to fall within one of the U.S. recognized statutory categories of subject matter or canceling claims 2 and 23.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention. The groups require the common technical feature of the composition of Group I. This common technical feature does not rise to the level of a special technical feature because the prior art teaches the common technical feature. Specifically, Amabrush (NPL document No. 1 on IDS filed on 04/22/2021) teaches a dental insert which cleans all of the teeth in a mouth at the same time using a toothpaste (pp.12, 28-29) that is foamed into a dental insert (p.17) which is inserted into the mouth. Toothpastes having the composition of Group I are well established in the art as evidenced by Lin (U.S. 2006/093558 – provided in IDS dated 4/22/2021). Since the cited prior art teaches the common technical feature of Groups I II and III, the groups lack unity a posteriori. According, restriction between Groups I-III is proper.


Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        
/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612